In an action, inter alia, for a judgment declaring that the defendant is not a tenant in occupancy of a *873certain apartment, the defendant appeals from a judgment of the Supreme Court, Westchester County (Delaney, J.), dated May 14, 1987, which, upon granting the plaintiffs motion for summary judgment, inter alia, awarded the plaintiff possession of the subject apartment.
Ordered that the judgment is modified, on the law, by adding thereto, as the first decretal paragraph, a provision declaring that the defendant is not a tenant in occupancy of apartment 26-A at 47 Carpenter Avenue in Mount Kisco; as so modified, the judgment is affirmed, with costs to the plaintiff.
Contrary to the defendant’s claim, her purported "tenancy” was not protected by the Emergency Tenant Protection Act or the regulations applicable to apartments covered by that statute.
The defendant’s further contention that the plaintiff’s acceptance of her rent checks after the named lessee moved out established a new tenancy is equally untenable (see, Sullivan v Brevard Assocs., 66 NY2d 489, 495). Bracken, J. P., Lawrence, Spatt and Harwood, JJ., concur.